Citation Nr: 1118122	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  06-33 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the left lower extremity.  

3.  Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the right lower extremity.  

4.  Entitlement to an effective date earlier than April 13, 2010 for grant of service connection for peripheral neuropathy of the right lower extremity.  

5.  Entitlement to an effective date earlier than April 13, 2010 for grant of service connection for peripheral neuropathy of the left lower extremity.  

6.  Entitlement to service connection for hypertensive heart disease.  


REPRESENTATION

Appellant represented by:	Kathleen L. Day, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to April 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2005 and April 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a December 2009 decision, the Board denied the Veteran's appeal as to entitlement to service connection for a psychiatric disability.  He appealed to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In July 2010, the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated that part of the December 2009 decision that adjudicated the appeal as to entitlement to service connection for a psychiatric disability, and remanded the issue to the Board for compliance with the instructions in the joint motion.  

In December 2010, the Veteran, through his representative, filed a notice of disagreement with issues decided in an August 2010 rating decision.  It is not clear from that document if he is disagreeing with the disability rating and/or effective date assigned with regard to service connection for peripheral neuropathy of the upper extremities.  Unless this has already been addressed, the RO should contact the Veteran's representative for clarification.  See 38 C.F.R. § 19.26 (2010).  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that on the day he arrived in Vietnam, the airfield at which he arrived received mortar fire.  Specifically, he stated in a writing received March 25, 2005, as follows:  

my first night in Country the V.C. Mortared the Airfield we flew in on in Cam Run Bay.  

In the joint motion, the Parties agreed as follows:  "Thus, the parties agree that remand is necessary for VA to attempt to verify Appellant's claim of a stressor, which he asserted occurred on the first day he was in Vietnam: August 24, 1971."  July 2010 joint motion at 3.  Hence, on remand, the RO must make efforts to verify whether the airfield at Cam Ranh Bay came under mortar attack on that date.  

The Parties also agreed that the claims file does not include the Army Commendation Medal Certificates for the medals he received for his service in Vietnam and that on remand VA should attempt to obtain these Certificates so as to determine whether any of the medals he received for his service in Vietnam were for combat actions.  Id.  

A personnel record with a date of audit in 1973 includes a list of awards and decorations.  These include the NDSM, the VSN, the RVN CPN, the O/S Bar (1) and the AM (21 Sept 71 to 6Oct 71) the AM (Num 2 thru 7) and the ARCOM.  Submitted in support of his claim in April 2011, is a document titled GENERAL ORDER NUMBER 1175, dated in April 1972, and listing the Veteran's name under "AWARD OF THE AIR MEDAL."  This indicates that the Air Medal Second through Seventh Award was awarded, and a dates are listed as from October 7, 1971 to January 19, 1972.  

In light of the Court's order, the RO must make all necessary efforts to obtain Commendation Medal Certificates of any and all medals that the Veteran received for his service in Vietnam, including, but not limited to those listed in the preceding paragraph.  The RO must associate copies of all certificates with the claims file and make a determination as to whether these indicate that the Veteran engaged in combat with the enemy.  

After completing the above, the RO must take any additional indicated development and then readjudicate the issue of entitlement to service connection for a psychiatric disorder, to include PTSD.  

Turning to another matter, the Board notes that in August 2010 VA granted service connection for peripheral neuropathy of each of the Veteran's extremities, assigned 10 percent ratings to each, all effective April 13, 2010.  In that decision, the RO also denied entitlement to service connection for hypertensive heart disease.  In December 2010, the RO received a notice of disagreement from the Veteran through his representative.  

It is clear from his December 2010 writing that he has disagreed with both the rating and effective date for compensation for peripheral neuropathy of his lower extremities.  He also disagreed with the denial of service connection for hypertensive heart disease.  

The claims file is absent for a statement of the case issued in response to this notice of disagreement.  If a statement of the case has not been issued or his appeal otherwise resolved, the RO must issue an appropriate statement of the case on remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Unless the appeal has been resolved or an adequate statement of the case has already been issued, provide the Veteran and his representative with a statement of the case in response to the August 2010 notice of disagreement with the August 2010 rating decision, as to the effective date and disability ratings assigned with regard to service connection for peripheral neuropathy of each lower extremity and as to service connection for hypertension heart disease.  

2.  Make efforts to verify whether the air base at Cam Rahn Bay came under mortar attack on August 24, 1971.  This should include the research indicated in the M21-1MR and VA Training Letters and contacting the U.S. Army and Joint Services Records Research Center (JSRRC).  If any additional sources of verification are indicated during the course of the remand, follow-up with efforts to verify the occurrence of this alleged stressor.  Continue such efforts until either the occurrence of the alleged stressor is verified or it is reasonable to conclude that additional efforts would be futile.  Document all efforts to verify the occurrence of this event and associate all such documentation and all replies with the claims file.  

3.  Obtain copies of Commendation Medal Certificates for all medals listed under Awards and Decorations in the Veteran's service personnel record with a date of audit in 1973 (associated with his service treatment records) and any Commendation Medal Certificates for any medals the Veteran was awarded for his service in Vietnam.  

4.  After conducting any additional development indicated, readjudicate the issue of entitlement to service connection for a psychiatric disability, to include PTSD.  This readjudication must take into consideration all evidence added to the claims file since the last supplemental statement of case was issued and must include a determination as to the following:  

(a)  Whether the Veteran's report of a mortar attack at the airfield in Cam Rahn Bay on August 24, 1971 has been verified.  

(b)  Whether any of the medals which were awarded for the Veteran's service in Vietnam establish that he engaged in combat with the enemy.  

If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



